Citation Nr: 1520965	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO. 13-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension for a surviving child based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1943.  The Veteran died in November 1963; the present appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The appellant is already in receipt of surviving child death pension benefits.

2. There is no legal provision for special monthly pension for a surviving child based upon the need for aid and attendance.


CONCLUSION OF LAW

The criteria for compensation or pension benefits as the based on need and attendance of the surviving child have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As discussed below, the Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the appellant has been provided appropriate due process.  Following the denial of the claim she was provided a Statement of the Case (SOC) that articulated the reasons her claim had been denied.  She was afforded an opportunity to respond before the case was forwarded to the Board for appellate review, and she did respond.

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the appellant, and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

The appellant asserts that she is entitled to special monthly pension (SMP) based on the need for aid and attendance.  Under the pertinent regulation, SMP is payable to a Veteran or his surviving spouse by reason of the need for aid and attendance or by reason of being housebound.  38 U.S.C.A. §§ 1115, 1521(d)(e); 38 C.F.R. § 3.351(a)(1) and (5).  Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is: (1) blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) a patient in a nursing home; or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. § 3.351.

While the appellant has submitted medical evidence that she is legally blind and confined to a nursing home, she is the surviving child of the Veteran.  Under 38 C.F.R. § 3.351(a), SMP is only awarded to a Veteran or his surviving spouse.  There is no provision to award SMP to a surviving child.  In this regard the Board notes that the appellant is already in receipt of pension benefits as a surviving "helpless child" of the Veteran.

As the law does not provide for an award of SMP based on the need for aid and attendance to a surviving child, there is no legal merit to the appellant's assertions and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to special monthly pension for a surviving child based on the need for aid and attendance, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


